AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

                                                                                                                     f
                                        UNITED STATES DISTRICT Co                                           TE,.,···.:.:-~
                                             SOUTHERN DISTRICT OF CALIFORNIA                                      SEP l 9 2019
                UNITED STATES OF AMERICA                                    JUDGMENT IN A              RIM     -A-1,,.GA~E""····--
                                   V.                                       (For Offenses Committed~        C~~)~$},i/ffi~~}1~J iij~'\ li'IIA
                                                                                                       BY                            1!::YUTY
             JUAN CARLOS TORRES-SILVA (l)                                      Case Number:        3:19-CR-0158.'i-LAB-~-•-•=·"'""'"""'='

                                                                            Sandra Hourani
                                                                            Defendant's Attorney
USM Number                         74479-298

• -
THE DEFENDANT:
IZl pleaded guilty to count(s)            One of the Information

 D  was found guilty on count( s)
    after a plea ofnot guiltv.
Accordingly, the defendant is ad.iudged guilty of such count(s), which involve the following offense(s):

       Title and Section/ Nature of Offense                                                             Count
       8:1326(A), (B) • Removed Alien Found In The United States (Felony)                               1




     The defendant is sentenced as provided in pages 2 through          2     of this judgment.
                                                                   -----''---
 The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
 D      The defendant has been found not guilty on count(s)

 D      Count(s)                                                      is           dismissed on the motion of the United States.
                   ---------------
 [Zl    Assessment: $100.00 - waived


 D      JVT A Assessment*: $

         *Justice for Victims of Trafficking Act of 2015, Pub. L. No. 114-22.
 IZl    No fine                   •     Forfeiture pursuant to order filed                                               , included herein.
        IT IS ORDERED that the defendant must notify the United States Attorney for this district within 30 days of any
 change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
 judgment are fully paid. If ordered to pay restitution, the defendant must notify the court and United States Attorney of
 any material change in the defendant's economic circumstances.




                                                                             HON. LARR ALAN BURNS
                                                                             CHIEF UNITED STATES DISTRICT JUDGE
  AO 245B (CASD Rev. 1/19) Judgment in a Criminal Case

  DEFENDANT:               Juan Carlos Torres-Silva (1)                       Judgment - Page 2 of2
  CASE NUMBER:             3:19-CR-01585-LAB

                                                      PROBATION
The defendant is hereby sentenced to probation for a term of:
five ( 5) years as to count 1


                                    SPECIAL CONDITIONS OF SUPERVISION

  •    Do not enter the United States illegally.

  •    The defendant must not commit another federal, state or local crime.

  II




                                                                              3:19-CR-01585-LAB
